UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1613



GREGORY G. ARMENTO, d/b/a Tradewind Marketing
and Design, formerly known as Cumulus Creative
Communications,

                                            Plaintiff - Appellant,

          versus

CITY OF ASHEVILLE; ASHEVILLE DOWNTOWN DEVELOP-
MENT OFFICE; LESLIE ANDERSON, Director,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CA-94-58-1)


Submitted:   February 27, 1997            Decided:   March 10, 1997

Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory G. Armento, Appellant Pro Se. John Henderson Hasty, George
Bryan Adams, III, WAGGONER, HAMRICK, HASTY, MONTEITH & KRATT, Char-
lotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting

summary judgment for Defendant in his action alleging a copyright

violation and unfair and deceptive trade practices. We have re-

viewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the
district court. Armento v. City of Asheville, No. CA-94-58-1
(W.D.N.C. Mar. 26, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid the deci-
sional process.




                                                        AFFIRMED




                                2